DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grammer (DE102010018822).  Regarding claim 1, Grammer teaches a vehicle seat (see paragraph [0001]) comprising: at least one seat shell (9; see paragraph [0051]); the seat shell comprising a frame (3; see paragraph [0049]) with two spaced-apart frame units (see Figures 1-6) and a shell surface arrangement extending from one of the frame units to the other frame unit (see Figures 1-6); the shell surface arrangement comprising a net-like structure comprising a first fiber-reinforced plastic (5; see Figures 2, 4 and 6; also see paragraph [0027]); and the seat shell (9) comprising at least one holding element connected to a corresponding receiving element (4) for fastening the seat shell (see paragraph [0049]; Figures 5-8).

Regarding claim 2, Grammer further teaches wherein the net-like structure (5) has a multiplicity of linear or strip-shaped and intersecting fiber sections (see paragraphs [0056]-[0060] and Figures 8-12).

Regarding claim 3, Grammer further teaches wherein a plurality of fiber sections is formed by a single semi-finished fiber product, wherein the semi-finished fiber product runs multiple times between the frame units by at least one change in direction on the frame (see Figure 10; paragraphs [0059]-[0060]).

Regarding claim 4, Grammer further teaches wherein at least 90% of a surface spanned by the shell surface arrangement is covered by the net-like structure (see Figures 2, 4 and 6).

Regarding claim 5, Grammer further teaches wherein at most 75% of a net surface spanned by the net-like structure is closed (see Figures 8-12).

Regarding claims 6 and 10-11, Grammer further teaches wherein the frame units are each configured as an L-shaped frame component (see Figures 1-7; seat part and backrest).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammer (DE102010018822) in view of Fullerton et al. (US 2008/0290715).  Regarding claims 7 and 14, it is described above what is disclosed by Grammer; however, the reference does not distinctly disclose wherein the frame units are formed from a second fiber-reinforced plastic.
Fullerton, in a similar field of endeavor, teaches a seat structure having a net-like structure (see Figure 5) with a frame unit formed of a fiber-reinforced plastic (see paragraph [0039]).  It would have been obvious to one having ordinary skill in the art to modify the material of the frame unit of Grammer to be a second fiber-reinforced plastic (as in paragraph [0039] of Fullerton) to provide a desired toughness, weight, strength, or rigidity.  

Regarding claim 8, Fullerton further teaches wherein the frame units each have an upper cutout and a lower cutout as holding elements (see Figures 1-3); and wherein the receiving elements have bodies which are rod-shaped (see item 132), at least in a region or regions, and which are shaped to correspond to the holding elements.  It would have been obvious to one having ordinary skill in the art to modify the frame structure of Grammer to be like that of Fullerton with the cutout holding elements and rod-shaped receiving elements to better secure multiple seats together.

Regarding claim 9, Fullerton further teaches wherein at least one receiving element is an elongate, continuous body which, to receive a plurality of seat shells arranged side-by-side, is configured to extend through the holding elements thereof (see item 132; Figures 1-3).

Regarding claim 12, it is described above what is disclosed by Grammer in view of Fullerton; however, the references do not distinctly disclose the density of the net-like structure is higher in the seat surface than in that of the backrest.  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the density in various regions of the seat covering (thus making the seat area higher density than the backrest area) to optimize the durability of the structure depending upon what area of the seat is used the most by a user.

Regarding claim 13, Fullerton further teaches a stand for arranging the vehicle seat on a floor, wherein the stand is coupled to the holding elements of the seat shell by the receiving elements (see Figures 1-3).

Regarding claim 15, Fullerton further teaches an aircraft having at least one cabin with at least one vehicle seat arranged therein (see Figures 1-3; paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636